Citation Nr: 0820544	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  96-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety disorder 
with somatization disorder.

2.  Entitlement to service connection for residuals of a left 
great toe injury.

3.  Entitlement to service connection for generalized joint 
pain throughout the body and fatigue, including as due to an 
undiagnosed illness.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for arthritis of the 
right shoulder.

8.  Entitlement to service connection for a left hand injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 until 
August 1994, including a tour of duty in the Persian Gulf 
from August 1990 until June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1995, October 1998 and January 
2000 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The Board first considered this appeal in October 2001 and 
remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

A review of the record discloses the veteran applied for an 
increased evaluation for pseudofolliculitis barbae and 
tinnitus in October 2003.  These issues have not been 
adjudicated and are REFERRED to the RO for appropriate 
action.

The issues of entitlement to service connection for hearing 
loss, arthritis of the right shoulder and a left hand injury 
and entitlement to service connection for arthritis of the 
hips and ankles on a direct basis are being REMANDED and are 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Anxiety was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred.

2.  A left great toe disability was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

3.  The veteran is not shown to have a chronic disability 
related to complaints of generalized joint pain and fatigue.

4.  Migraine headaches were not incurred in or aggravated by 
active service.

5.  Hemorrhoids were not incurred in or aggravated by active 
service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for anxiety 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2. The criteria for a grant of service connection for a left 
great toe disability have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3. The criteria for a grant of service connection for 
generalized joint pain and fatigue, including as due to an 
undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2007).

4. The criteria for a grant of service connection for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

5. The criteria for a grant of service connection for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2001, May 2002, and August 
2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in June 2006 the veteran advised the RO he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis and psychoses, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Anxiety Disorder with Somatization Disorder

The veteran has a current diagnosis of anxiety as reflected 
in VA and Naval Hospital treatment records.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records reflect a record dated in January 
1975 which treated the veteran for chronic fatigue but noted 
insomnia and depression and reported suicidal ideation.  The 
assessment was depression or questionable schizophrenia.  
However, a subsequent February 1975 consultation diagnosed 
adult situational reaction and the physician indicated there 
was no evidence that the veteran had a psychiatric disorder 
warranting action through medical channels, nor was there 
evidence of a character or behavioral disorder.  
Significantly, periodic examinations dated in December 1983 
and January 1986 and the July 1993 examination performed in 
connection with the veteran's separation from service 
described the veteran's psychiatric system as normal.  
Additionally, the veteran denied a history of depression or 
excessive worry and nervous trouble on the July 1993 report 
of medical history.

A June 1998 VA mental disorder examination report, which 
recounted the veteran's self-reported history of 
psychological complaints, provides a diagnosis of anxiety 
disorder with somatization, not otherwise specified.  The 
examiner did not link the veteran's anxiety to any event or 
incident of service or otherwise comment on the etiology of 
the diagnosis.

A November 1998 clinical record describing a general physical 
examination noted that the veteran refused to see the mental 
health clinic for symptoms of depression and anxiety.

Upon review of the relevant evidence, what is missing is 
competent medical evidence of a nexus.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical records 
relate the anxiety disability to any event or incident during 
service.  The only record which linked the condition to 
service was a September 1999 VA outpatient treatment record 
which noted that the veteran attributed his anxiety to his 
discharge from service and feeling betrayed by the base 
closing as he liked order and discipline.  The veteran also 
described difficulty with a superior office, which caused him 
to resign; however, he did not indicate this difficulty 
caused his subsequent anxiety.  The physician failed to 
express an opinion as to the etiology of the condition.  
Significantly, there is no indication that the veteran is a 
medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Nor is there any evidence of continuity of symptomatology.  
The first post service treatment for anxiety was dated in 
September 1995, approximately one year after service.  
Furthermore, the veteran did not apply for benefits for a 
psychiatric disorder until September 1995.  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap in evidence also indicates that 
the anxiety did not manifest to a compensable degree within 
one year of the veteran's separation from service.  As such, 
service connection pursuant to 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 is not warranted.

Without evidence of continuity of symptomatology or evidence 
of a nexus, service connection is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Great Toe Disability

The June 2003 VA examination diagnosed left great toe pain, 
likely due to degenerative joint disease.  Additionally, the 
x-ray of the left foot performed in connection with the VA 
examination found changes to the first distal phalanx 
consistent with remote trauma.  As such, the veteran has a 
current disability and the remaining question is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records, however, fail to reflect complaints, 
treatment or diagnoses of any left great toe disability.   
Periodic examinations dated in December 1983 and January 1986 
described feet as normal.  Furthermore, the July 1993 
examination performed in connection with the veteran's 
separation from service described the feet as normal.  
Additionally, the veteran denied a history of broken bones, 
arthritis rheumatism or bursitis, bone, joint or other 
deformity, loss of finger or toe and foot trouble on the July 
1993 report of medical history.  While the July 1993 report 
of medical history noted a history of swollen or painful 
joints, the examiner elaborated that this concerned the low 
back strain and left knee pain.  

As indicated above, the veteran underwent a VA examination in 
June 2003 which concluded that there was left great toe pain, 
likely due to degenerative joint disease.  The examiner 
indicated she reviewed the claims file and evaluated the 
veteran for 3 problems to determine if they qualified for 
compensation.  The veteran reported intermittent left great 
toe pain that he described since 1988 when the toe was rolled 
over by a pallet.  He indicated the initial injury healed 
without incident.  He experienced aching pain of the joint 
that attached the left big toe to the foot.  He denied 
redness or swelling.  Clinical examination reflected no edema 
but the left foot had a slight valgus deformity at the left 
great toe proximal interphalangeal joint.  There was no 
erythema, tenderness or pain over the joint and the veteran 
retained a full range of motion.  An x-ray of the left foot 
showed a moderate irregularity of the dorsal aspect of the 
first distal phalanx, consistent with the veteran's history 
of remote trauma.  There was no acute fracture.  The examiner 
concluded the evidence for the roll-over injury to the area 
that took place while the veteran was on active duty was seen 
on the x-ray and was likely the source of the degenerative 
joint disease and pain.  

No other medical opinions relate the current left toe 
degenerative joint disease to service.  It is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence. See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran. See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)(holding that credibility can be impeached generally by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character).  It has also been observed 
that the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

In this regard, the Board finds that the VA opinion is of 
little probative value.  As an initial matter the examiner 
concluded that it was likely that the roll-over injury to the 
foot caused the degenerative joint disease.  The award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).

Furthermore, in making the determination the examiner relied 
upon the veteran's reported history.  Specifically, the 
veteran reported to the June 2003 VA examiner that he 
sustained an injury to the left great toe in 1988.  The law 
provides that the explicit or implicit opinion of the 
physician that the appellant is truthful is not necessarily 
probative as to the facts of the account. See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, while a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant). 

While the veteran is competent to testify as to the symptoms 
he experienced, including the facts and circumstances 
concerning his injury, the Board finds the veteran's 
testimony is not credible given the lack of contemporaneous 
medical records corroborating any injury of the left great 
toe. Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As noted above, the 
service treatment records are completely devoid of any 
complaints, treatment or diagnoses concerning the left great 
toe.  It is significant that the veteran failed to note any 
history of trauma to the foot on the July 1993 report of 
medical history, particularly in light of his reporting 
several other medical conditions at that time.  Because these 
records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Furthermore, the Board finds the veteran's report of an 
injury to the left great toe to be not credible given the 
amount of time that elapsed between service and any report of 
a toe injury.  In fact, the only time the veteran described 
an injury to the left great toe was the June 2003 VA 
examination (i.e. approximately 9 years after service and 
approximately 15 years after the alleged injury).  
Additionally, the veteran has an interest in the outcome of 
the claim.  The law recognizes the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  Here, 
there is basis to argue the veteran's interest in obtaining a 
favorable decision on his claim, and, this consideration, 
when collectively viewed with the negative clinical evidence 
and lack of rationale for the opinion tends to disfavor the 
claim.  Thus, the Board does not find credible the veteran's 
assertion that he sustained an injury to the left great toe 
in service.  

Thus, although the June 2003 VA examination purports to 
provide a nexus to service, as there is no evidence 
corroborating the injury during service and given the amount 
of time that passed before the veteran treated for a left toe 
injury after service, the preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generalized Joint Pain and Fatigue

The veteran seeks service connection for generalized joint 
pain and fatigue, including as due to an undiagnosed illness.  
In this regard, the Board notes the veteran is already in 
receipt of service connection for a cervical strain with 
traumatic arthritis, degenerative arthritis of the left knee, 
and a low back strain.  Additionally, the veteran has 
instituted separate claims for the degenerative joint disease 
of the left great toe, arthritis of the right shoulder, a 
left elbow condition, and a right knee condition.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25. One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided. In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14. Esteban, at 261. The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions." Id. at 262.

Significantly, the diagnostic codes under which the veteran 
is currently evaluated for the arthritis of the cervical 
spine, arthritis of the left knee and a low back strain 
consider the effect of joint pain.  See 38 C.F.R. § 4.45, 
4.49, 4.71a, Diagnostic Codes 5010, 5237, 5290 (2007).  As 
such, an additional, separate rating for generalized joint 
pain would violate the provisions of 38 C.F.R. § 4.14, which 
prohibit such pyramiding.

Similarly, as the veteran has separate claims concerning the 
right knee, right shoulder, left great toe and left elbow, 
these claims are not included in the examination of the 
present claim for generalized joint pain.

Excluding consideration of the service-connected disabilities 
and disabilities for which the veteran has filed separate 
claims, the record reflects complaints of hip pain, ankle 
pain, right elbow pain, bilateral wrist pain and fatigue.  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011. 
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of Operations during the Persian Gulf War. See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic. 38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States. 38 C.F.R. § 3.317(a)(6).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under 38 C.F.R. § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998).

Thus, in order to establish service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf veteran who 
(1) exhibits objective indications; (2) of a chronic 
disability such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10% or more not later than December 31, 2011; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The veteran clearly had the requisite service in the Persian 
Gulf.  To the extent the veteran complains of hip and ankle 
pain, the Board notes that the March 1995 VA examination 
diagnosed the veteran with degenerative arthritis.  As such, 
service connection pursuant to 38 C.F.R. § 3.317 is not 
warranted.  Concerning the veteran's claims for fatigue, 
right elbow pain and wrist pain, the competent medical 
evidence does not reveal any current objective findings of a 
chronic disability.  

To the extent the veteran complains of chronic fatigue, no 
records confirm objective findings of this disability.  For 
VA purposes, the diagnosis of chronic fatigue syndrome 
requires specific criteria.  These include new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and six or more of the following: 
acute onset of the condition, low grade fever, nonexudative 
pharyngitis, palpable or tender cervical or axillary lymph 
nodes, generalized muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise, headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), migratory joint pains, neuropsychologic 
symptoms, and sleep disturbance. See 38 C.F.R. § 4.88a 
(2007).

In fact, the veteran was afforded a VA examination in 
November 1998.  During this examination the veteran explained 
he constantly felt run down.  The examiner indicated the 
veteran had complained of this prior to the Gulf War.  The 
veteran was able to exercise daily without excessive fatigue.  
He denied sore throats or pharyngitis but described 
generalized body aches and joint pain.  He denied fatigue 
lasting more than 24 hours after exercise.  He reported 
headaches that were sharp and occurred approximately four 
times a week.  He described migratory arthritic pain, 
particularly involving the large joints, involving the knees, 
elbows and wrists.  There was no history of 
neuropsychological symptoms or any history of sleep 
disturbance.  Clinical examination reflected some pain and 
tenderness in the large joints, particularly around the knees 
and elbows.  However, no restricted range of motion was 
noted.  The examiner concluded that the veteran did not 
fulfill the criteria for a chronic fatigue syndrome and noted 
that his symptoms may have started prior to the Gulf War.  

Thus, the November 1998 VA examination clearly indicates 
there is no current disability of chronic fatigue syndrome.  
Absent a present diagnosis of a chronic disability manifested 
by chronic fatigue, service connection for it cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent to which the veteran complains of right elbow 
and wrist pain, the Board notes that these conditions fail to 
meet the definition of chronic under 38 C.F.R. § 3.317(a)(4).  
The medical evidence of record simply fails to demonstrate 
intermittent episodes of improvement and worsening of hip, 
right elbow or wrist pain over a 6 month period.  Therefore, 
the Board finds that consideration of the claimed disability 
as an undiagnosed illness would not be appropriate.  See 38 
C.F.R. § 3.317; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Concerning the claim for chronic fatigue syndrome, as noted 
above there is no evidence of a current disability.  Under 
these circumstances, for the Board to conclude that the 
veteran has chronic fatigue syndrome that had its origin 
during service would be speculation, and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Similarly, concerning the claims concerning the right elbow 
and wrists, while the record reflects complaints of pain, it 
has not been linked to any diagnosed disorder.  In this 
respect, it is not a disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  As noted above a threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a disability comprised of generalized 
joint pain and fatigue that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection for a 
generalized joint pain with fatigue is not established in the 
absence of competent medical evidence of a current disorder 
and competent medical evidence demonstrating a relationship 
between a current disorder and service.

To the extent to which the veteran has degenerative arthritis 
of the hips and ankles, the Board finds additional 
development is necessary and thus the claim for service 
connection for these conditions, without regard to an 
undiagnosed illness, will be REMANDED.


Migraines

The veteran seeks service connection for migraines.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran has a current diagnosis of migraines as 
illustrated by the December 1999 VA examination.  As the 
veteran has a current disability, the remaining question is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnoses for any headache disability.  For 
example, periodic examinations dated in December 1983 and 
January 1986 described the head as normal.  Additionally, the 
veteran denied a history of frequent or severe headaches on 
the July 1993 report of medical history and the July 1993 
examination performed in connection with his separation from 
service described the head as normal.  

More significantly, there is no competent medical evidence of 
a nexus.  None of the medical records relate the current 
headaches to an event or injury during service.

Nor is service connection warranted on a theory of continuity 
of symptomatology.  Although the veteran is competent to 
describe symptoms such as headaches under Barr v. Nicholson, 
21 Vet. App. 303 (2007); the veteran's report of a continuous 
headaches is not credible.  The first post-service treatment 
for headaches was in December 1999, approximately 5 years 
after the veteran's separation from service.  Furthermore, 
the veteran did not apply for service connection for the 
condition until February 2004, nearly 10 years after his 
separation from service.  These gaps in evidence constitute 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
In other words, the time that elapsed between service and the 
beginning of treatment fail to show a continuity of 
symptomatology upon which to support a grant of service 
connection.  

Given the evidence against the claim, to find that the 
veteran has a migraine headache disability that is related to 
service would require speculation.  The law has recognized in 
this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). Accordingly, 
service connection for migraine headaches is denied.

Hemorrhoids

The veteran has a current disability as noted in the VA 
outpatient treatment records and the June 2003 VA 
examination.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

While service medical records reflected diagnoses of 
irritable colon syndrome possible colitis and 
gastroenteritis, there were no complaints, treatment or 
diagnoses of hemorrhoids.  For example, periodic examinations 
dated in December 1983 and January 1986 described the anus 
and rectum as normal.  Additionally, the veteran denied a 
history of piles or rectal disease on the July 1993 report of 
medical history and the July 1993 examination performed in 
connection with the veteran's separation from service 
described the anus and rectum as normal.  

More significantly there is no competent evidence of a nexus.  
In this regard the veteran underwent a VA examination in June 
2003.  The examiner indicated the veteran had been seen for 
complaints of rectal bleeding.  The veteran reported a 
history of rectal bleeding since 1990.  He explained he was 
evaluated at that time and was informed he had hemorrhoids 
but indicated the colonoscopy only showed benign polyps.  He 
indicated he continued to have occasional episodes of rectal 
bleeding.  He denied abdominal pain or changes in bowel 
habits.  Clinical examination reflected no external 
hemorrhoids or internal hemorrhoids.  The assessment was 
rectal bleeding of unclear etiology, likely internal 
hemorrhoids.  He was referred for a colonoscopy.

An August 2003 addendum to the VA examination indicated the 
colonoscopy revealed stage I internal hemorrhoids but was 
otherwise normal.  The examiner explained the veteran had 
rectal bleeding that was likely due to the external 
hemorrhoids present on colonoscopy.  The examiner concluded 
the hemorrhoids were present since 1990, which was prior to 
the veteran's retirement and the physician indicated 
hemorrhoids were caused by constipation and straining with 
stool.  Constipation was caused by lack of physical activity 
dehydration or inadequate fiber.  The physician concluded it 
was unlikely the hemorrhoids were result of active duty 
service.  

Although the examiner noted the hemorrhoids were present 
since 1990, the record as a whole fails to demonstrate 
continuity of symptomatology from which the Board could grant 
service connection.  The first post service treatment for 
hemorrhoids was dated in October 1998, nearly 4 years after 
the veteran's separation from service.  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Given the negative evidence against the claim, for the Board 
to find the veteran has hemorrhoids that are related to 
service would be speculation.  The law has recognized in this 
regard that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

Therefore the preponderance of the evidence is against the 
veteran's claim.  Accordingly, service connection for 
hemorrhoids is denied. 

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his disabilities are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for anxiety disorder with somatization 
disorder is denied.

Service connection for a left great toe disability is denied.

Service connection for generalized joint pain with chronic 
fatigue is denied.

Service connection for migraines is denied.

Service connection for hemorrhoids is denied.


REMAND

As noted in the decision above, service connection for pain 
of the ankles and hips is not warranted under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 as the condition has been 
diagnosed as degenerative arthritis.  However, when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a another basis. See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In the 
present case, the March 1995 VA examination which diagnosed 
degenerative arthritis suggests that x-rays of the bilateral 
hips and ankles may have been performed.  These x-rays are 
not associated with the claims file.  Significantly, the 
examiner has diagnosed arthritis within the one-year 
presumptive period but failed to provide the x-ray findings 
from which the Board could evaluate whether or not the 
condition had manifested to a compensable level.  If these x-
rays were performed, such records are clearly relevant and 
should be obtained. 

Concerning the claims of entitlement to service connection 
for hearing loss, arthritis of the right shoulder and a left 
hand injury, the record reflects that after the veteran 
received notice of a July 1995 rating decision, the veteran 
expressed disagreement with the decision.  Specifically, in 
August 1995 the veteran wrote "please accept this as my 
notice of disagreement with all portions of your decision 
except the granting of 10% for tinnitus."  Although 
subsequent correspondence does not include these claims, the 
record does not reflect the veteran withdrew these three 
issues.  The claims file does not contain any Statement of 
the Case (SOC) for these issues.  The Board must therefore 
remand that issue for the issuance of an SOC. See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file all x-rays performed 
in connection with the March 1995 VA 
examination, particularly the x-rays 
concerning the hips and the ankles.  

2.  If the x-rays are unavailable, or if 
the RO/AMC deems it necessary, the veteran 
should be afforded an examination of the 
joints to ascertain the nature, etiology, 
and severity of the any currently 
diagnosed arthritis of the hips and 
ankles.  Any and all indicated 
evaluations, studies and tests, including 
appropriate radiological tests, including 
x-rays, should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
particularly the appellant's service 
treatment records, and offer an opinion as 
to the following:

a) The examiner should offer an opinion as 
to the likely severity of the veteran's 
arthritis of hips and ankles at the time 
of the veteran's separation from service 
in August 1994, including whether the 
arthritis of the hips and ankles involved 
two or more major joints or 2 or more 
minor joint groups; and

b) Whether there is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed arthritis of 
the hips and ankles is related to any 
event, incident or symptoms noted during 
service. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  If 
the examiner is unable to form an opinion 
without resort to speculation, the 
examiner should so explain.  Copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.  

2.  The RO/AMC should re-examine the 
veteran's claims pertaining to entitlement 
to service connection for hearing loss, 
arthritis of the right shoulder and a left 
hand injury.  If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal, should the issue be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


